DETAILED ACTION
Claims 1-16 are pending and currently under review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claims 1-2 include recitations of chemical formulas, wherein said formula recite “… (1)” and “… (2)” respectively.  It is unclear to the examiner as to whether the “…” requires any further chemical components or not.  The examiner interprets the instantly claimed formulas to only require chemical components as recited.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuhashi et al. (US 2014/0023432).
Regarding claim 1, Matsuhashi et al. discloses a ferritic stainless steel [abstract]; wherein said steel has a composition as seen in table 1 below [0022-0024, 0087-0105].  The examiner notes that the overlap between the disclosed composition of Matsuhashi et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Matsuhashi et al. does not expressly teach compositional expression (1) as instantly claimed.  However, the examiner notes that the aforementioned compositional ranges disclosed by Matsuhashi et al. further overlap with those as claimed, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Alternatively, Matsuhashi et al. expressly teaches controlling the amounts of Nb, Ti, Zr, Si, and Al in order to control the presence of defects in the weld zone and improve corrosion resistance [0087-0090, 0104].  In other words, the aforementioned elements are disclosed by Matsuhashi et al. to be result-effective variables which directly affect the presence of defects and corrosion resistance of a weld zone of the disclosed steel.  See MPEP 2144.05(II).  Thus, the examiner submits that is not inventive to discover the optimal or workable ranges of Nb, Ti, Zr, Si, and Al as claimed when the general conditions of how the aforementioned 
Table 1.
Element (wt.%)
Claim 1 (wt.%)
Matsuhashi et al. (wt.%)
Overlap (wt.%)
C
0.003 – 0.02
0.002 – 0.02
0.003 – 0.02
Si
0.01 – 1
0.05 – 0.3
0.05 – 0.3
Mn
0.01 – 0.5
0.01 – 0.5
0.01 – 0.5
P
0 – 0.04
0 – 0.035
0 – 0.035
S
0 – 0.01
0 – 0.01
0 – 0.01
Cr
20 – 24
16 – 25
20 – 24
Cu
0.2 – 0.8
0.1 – 0.5
0.2 – 0.5
Ni
0.01 – 0.6
0.05 – 2
0.05 – 0.6
Al
0.01 – 0.08
0.005 – 0.15
0.005 – 0.08
N
0.003 – 0.02
0.002 – 0.025
0.003 – 0.02
Nb
0.4 – 0.8
0.1 – 0.5
0.4 – 0.5
Ti
0.01 – 0.1
0.05 – 0.3
0.05 – 0.1
Zr
0.01 – 0.1
0.06 – 0.09 (preferred)
0.06 – 0.09
Fe & Impurities
Balance
Balance
Balance


Regarding claim 2, Matsuhashi et al. discloses the steel of claim 1 (see previous).  Matsuhashi et al. does not expressly teach compositional expression (2) as instantly claimed.  However, the examiner notes that the aforementioned 
Regarding claims 3-16, Matsuhashi et al. discloses the steel of claims 1-2 (see previous).  Matsuhashi et al. further discloses including V from 0.05 to 1 weight percent, Mo from 0.3 to 3 weight percent, and B from 0.0001 to 0.005 weight percent [0023-0024].  The examiner notes that the overlap between the aforementioned inclusion ranges of Matsuhashi et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teraoka et al. (US 2015/0292068).
Regarding claim 1, Teraoka et al. discloses a ferritic stainless steel [abstract]; wherein said stainless steel can have an exemplary composition as seen in table 2 below [table1 steel 12].  The examiner notes that the aforementioned steel of Teraoka et al. falls within the instantly claimed compositional ranges.  See MPEP 2131.03.  Teraoka et al. does not expressly teach that steel 12 can include Cu, Ni, Al, Ti, and Zr as claimed.  However, Teraoka et al. also broadly teaches that inventive steels of the disclosure of Teraoka et al. can include ranges of Cu, Ni, Al, Ti, and Zr as shown in table 1 below in order to improve corrosion resistance [0049-0056, 0065-0066, 0072-0073].  The examiner notes that the inclusions of Cu, Ni, Al, Ti, and Zr further fall within and overlap with the instantly claimed ranges.  See MPEP 2131.03 & MPEP 2144.05(I).  Therefore, it would have been obvious to one of ordinary skill to modify the steel composition of steel 12 as disclosed by Teraoka et al. by including the aforementioned elements in order to improve corrosion resistance as taught by Teraoka et al.
Teraoka et al. does not expressly teach compositional expression (1) as instantly claimed.  However, the examiner notes that the aforementioned compositional ranges disclosed by Teraoka et al. further overlap with those as claimed, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Alternatively, Teraoka et al. expressly teaches controlling the amounts of Nb, Ti, Zr, Si, and Al in order to control the steel corrosion resistance [0049-0056, 0065-0066, 0072-0073].  In other words, the aforementioned elements are disclosed by Teraoka et al. to be result-effective variables which directly affect the 
Table 2.
Element (wt.%)
Claim 1 (wt.%)
Teraoka et al. (steel 12) (wt.%)
C
0.003 – 0.02
0.011
Si
0.01 – 1
0.18
Mn
0.01 – 0.5
0.12
P
0 – 0.04
0.027
S
0 – 0.01
0.001
Cr
20 – 24
21
Cu
0.2 – 0.8
0.1 – 0.5 (broadly preferred)
Ni
0.01 – 0.6
0.1 – 0.5 (broadly preferred)
Al
0.01 – 0.08
0.01 – 0.07 (broadly preferred)
N
0.003 – 0.02
0.0069
Nb
0.4 – 0.8
0.42
Ti
0.01 – 0.1
0.001 – 0.03 (broadly preferred)
Zr
0.01 – 0.1
0.02 – 0.05 (broadly preferred)
Fe & Impurities
Balance
Balance


Regarding claim 2, Teraoka et al. discloses the steel of claim 1 (see previous).  Teraoka et al. does not expressly teach compositional expression (2) as instantly claimed.  However, the examiner notes that the aforementioned compositional ranges disclosed by Teraoka et al. further overlap with those as claimed, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Alternatively, Teraoka et al. expressly teaches controlling the amounts of Nb, Ti, Zr, Si, and Al in order to control the steel corrosion resistance [0049-0056, 0065-0066, 0072-0073].  In other words, the aforementioned elements are disclosed by Teraoka et al. to be result-effective variables which directly affect the corrosion resistance of the disclosed steel.  See MPEP 2144.05(II).  Thus, the examiner submits that is not inventive to discover the optimal or workable ranges of Nb, Ti, Zr, Si, and Al as claimed when the general conditions of how the aforementioned elements affect corrosion resistance in a ferritic stainless steel is expressly disclosed by Teraoka et al. as stated previously.  
Regarding claims 3-16, Teraoka et al. discloses the steel of claims 1-2 (see previous).  Teraoka et al. further teaches that steel 12 includes 0.32 weight percent of Sn [table1].  Teraoka et al. also broadly discloses including V from 0.03 to 0.1 weight percent, Co from 0.05 to 0.2 weight percent, and B from 0.0005 to 0.0015 weight percent in order to improve strength of the steel [0062-0063, 0068-0069, 0076-0077].  The examiner notes that the aforementioned compositional inclusions of Teraoka et al. fall within the instantly claimed ranges.  See MPEP 2131.03.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-F: 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A WANG/Examiner, Art Unit 1734